Exhibit 10.1


LOAN AND SECURITY AGREEMENT


THIS LOAN AND SECURITY AGREEMENT (the “Agreement”) is made and entered into as
of the [Date] day of [Month] 2014, by and between Dolphin Digital Media, Inc., a
Nevada corporation (the “Company” or “Borrower”) having a principal place of
business located at 2151 Lejeune Road, Suite 150 – Mezzanine, Coral Gables FL
33134 and [Lender Name], having a principal place of business located at [Lender
Address] (the “Lender”, including its successors and assigns, collectively the
“Lenders”).


RECITALS


WHEREAS, the Borrower is in the business of producing original filmed content
that premieres on online platforms (i.e. web series); and


WHEREAS, Borrower has requested that Lender make certain advances to Borrower in
lawful money of the United States for use in accordance with Section 3.3 of this
Agreement, in an aggregate principal amount of  [Insert Dollar Amount] ($_____),
inclusive of the Loan Reserve (the “Commitment Amount”); and


WHEREAS, Lender is willing to make such advances to Borrower upon the terms and
conditions herein contained and in consideration of the agreements,
representations and warranties of Borrower hereinafter set forth.


NOW, THEREFORE, in consideration of the covenants, promises and representations
set forth herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company and Lender agree as
follows:
 
AGREEMENT
 
1. Recitals.  The forgoing Recitals are true and correct and are incorporated
herein.
 
2. Definitions.  Capitalized terms used herein that are not defined when first
used shall have the respective meanings specified therefor below:


“Advances” shall have the meaning specified in Section 3.1.


“Affiliated Person” shall mean, with respect to any Person, any other Person,
which directly or indirectly controls, is controlled by or is under common
control with such Person.  For the purposes of this definition, “control”
(including with corresponding meanings, the terms “controlled by” and “under
common control with”), as applied to any Person, means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of that Person, whether through the ownership of voting securities,
by contract or otherwise.


“Aggregate Commitment Amount” shall mean Four Million Dollars ($4,000,000).


“Agreement” shall mean this Loan and Security Agreement, dated as of [Date],
2014, between Borrower and Lender, as the same may be amended, restated,
supplemented or otherwise modified from time to time.


“Borrowing Schedule” shall mean the schedule attached hereto and incorporated by
this reference as Exhibit “A”, which schedule sets forth Borrower’s projection
of the amounts and dates of each Advance required by Borrower hereunder.


“Business Day” means any day that is not a Saturday, Sunday, or other day on
which federally chartered savings banks are authorized or required to close in
Miami, Florida.


“Change of Control” shall mean any event, transaction or occurrence as a result
of which William O’Dowd ceases to have effective managerial control of Borrower.


 
1

--------------------------------------------------------------------------------

 
“Collateral” shall have the meaning specified in Section 4 hereof.


“Collateral Proceeds” means whatever is acquired or paid to or derived by or
payable directly or indirectly to Borrower on account of the sale, lease,
licensing, exchange, distribution, exploitation, or other disposition of the
Series and any other item of Collateral, including, without limitation, money,
royalties, fees, commissions, charges, payments, proceeds of any letter of
credit, advances, income, profit and other forms of payment, proceeds of any
insurance for any of the Collateral.


“Commitment Amount” shall have the meaning specified in the recitals hereof.


“Commitment Period” shall mean the period from the date hereof through the
Maturity Date.


“Dollar(s) or $” shall mean United States dollars.


“Event of Default” shall have the meaning specified in Section 8 hereof.


“Indebtedness” shall mean all monetary obligations of Borrower to Lender
hereunder, under the Note, and under the other Loan Documents.


“Interest Rate” shall have the meaning specified in Section 3.5.1 hereof.


“Lender” shall have the meaning specified in the preamble hereof.


“Loan” shall mean each advance, loan and financial accommodation from Lender to
Borrower, whether now existing or hereafter arising and however evidenced,
including those advances, loans and financial accommodations described herein or
described on any exhibit or schedule attached to this Agreement from time to
time.


“Loan Documents” shall mean this Agreement, the Note, and all other documents
and instruments executed pursuant hereto and thereto, including, without
limitation, all agreements, documents, instruments and certificates identified
to be executed and delivered to, or in favor of, Lender and including all other
pledges, powers of attorney, consents, assignments, contracts and all other
written notices, and any other written matter whether heretofore, now or
hereafter executed by or on behalf of any Person and delivered to, or in favor
of, Lender in connection with this Agreement or the transactions contemplated
thereby.


“Loan Reserve” shall have the meaning specified in Section 3.2 hereof.


“Loan Reserve Amount” shall mean [Insert Dollar Amount] ($__).


“Maturity Date” shall have the meaning specified in Section 3.4.1 hereof.


 “Note” shall mean the promissory note to be executed and delivered by Borrower
to Lender pursuant to Section 3.4.1 hereof.


“Obligations” shall mean all Indebtedness and obligations for the performance of
covenants, tasks or duties or for payment of monetary amounts (whether or not
such performance is then required or contingent, or such amounts are liquidated
or determinable) owing by Borrower to Lender, and all covenants and duties
regarding such amounts, of any kind or nature, whether or not evidenced by any
note, agreement or other instrument, arising under this Agreement or any other
Loan Document.


 “Person” shall mean any entity, corporation, company, association, partnership,
limited liability company, joint venture, joint stock company, unincorporated
organization, trust, individual (including personal representatives, executors
and heirs of a deceased individual), nation, state, government (including
governmental agencies, departments, bureaus, boards, divisions and
instrumentalities thereof), trustee, receiver or liquidator.
 
“Related Transactions Documents" means the Loan Documents and all other
documents executed and delivered in connection therewith or the transactions
contemplated hereby.
 
“Series” shall mean the two-hour web series currently entitled “[Name of
Production].”


 
2

--------------------------------------------------------------------------------

 
“Subsidiary” shall mean, with respect to any Person, any corporation,
partnership, joint venture, limited liability company, association or other
entity, the management of which is, directly or indirectly, controlled by, or of
which an aggregate of more than 50% of the outstanding voting equity interests
are, at the time, owned or controlled directly or indirectly by, such Person or
one or more Subsidiaries of such Person.  As used in this definition, “control”
(including, with a corresponding meaning, the term “controlled by”) shall have
the meaning set forth in the definition of “Affiliated Person”.


 “Termination Date” shall mean the date on which (a) the Indebtedness has been
indefeasibly repaid in full in cash, (b) all other Obligations have been
completely discharged (other than contingent indemnification or reimbursement
obligations), (c) Borrower is not entitled to any further Advances hereunder,
and (d) the Commitment Period has expired.
 
3. Agreement to Lend.


3.1 Advances.  Lender hereby agrees to make advances (each of which is herein
called an “Advance”, and all of which are herein collectively called the “Loan”)
of funds to Borrower in an aggregate principal amount of [Insert Commitment
Amount], payable in installments according to the Borrowing Schedule.


3.2 Loan Reserve.  Notwithstanding anything to the contrary herein contained, a
reserve (the “Loan Reserve”) equal to the Loan Reserve Amount shall be
maintained under the Loan for the payment of the interest hereunder.


3.3 Use of Loan Proceeds.  Borrower agrees that it shall use the proceeds of the
Advances hereunder and of the Aggregate Commitment Amount for the following
purposes:  1). to contribute to the production budget of the Series; 2). for
general corporate overhead and working capital; and 3). for the establishment of
the Loan Reserve under Section 3.2 above, and the interest payments hereunder.


3.4 The Note; Canceling the Note.


3.4.1 The obligations of Borrower to pay the principal of, and interest on, all
Advances made by Lender shall be evidenced by the Note duly executed and
delivered by Borrower to Lender and payable immediately to the order of Lender
on August 31, 2015 (the “Maturity Date”).


3.4.2 Borrower shall have the option to extend the Maturity Date for an
additional twelve (12) months (until August 31, 2016), upon written notice to
Lender on or before July 31, 2015 (“Maturity Date Extension Option”).  If
Borrower exercises the Maturity Date Extension Option, Borrower shall pay
interest on any unpaid principal and accrued interest, as of September 1, 2015,
at a rate that is one and one-quarter percent (1.25%) higher than the rate
described in Section 3.5.1 below (“Maturity Date Extension Option Interest
Rate”).  The Maturity Date Extension Option Interest Rate shall apply beginning
on September 1, 2015, and will continue until the Note is canceled pursuant to
Section 3.4.3 below.


3.4.3 The Note shall be marked “canceled” and returned to Borrower at such time
as the Indebtedness has been paid in full by Borrower and (whether by mutual
agreement or otherwise as herein provided) Borrower is no longer entitled to
receive any further Advances hereunder.


3.5 Interest; Interest Rate; Payment.


3.5.1 Rate of Interest.  Each Advance shall bear interest (the “Interest
Rate”) on the unpaid principal amount thereof from the date of each Advance
until the date such Advance is repaid in full at the rate of [Insert Interest
Rate] percent (__%) per annum.


3.5.2  Payment of Interest.  Interest on Advances shall accrue daily and be
payable: (i) in arrears on the 15th day of each calendar month, beginning the
month after each such Advance is paid; (ii) upon any prepayment of such Advance
(to the extent accrued on the amount being prepaid); and (iii) on the Maturity
Date.


3.5.3 Computation of Interest and Fees.   All computations of interest and fees
payable pursuant to this Agreement shall be calculated on the basis of a three
hundred sixty five (365) day year and an actual-day month.


3.6 Prepayments.


3.6.1  Voluntary Prepayments.  Borrower may at any time prepay, without penalty
or premium, any and all Advances, in whole or in part.


 
3

--------------------------------------------------------------------------------

 
3.6.2 Mandatory Prepayments.  After receipt and allocation by Borrower of the
entire Aggregate Commitment Amount, Borrower shall be required to prepay the
Advances in an amount equal to:


3.6.2.1 Proceeds of Distribution and Other Agreements.  Any payments, proceeds
or other consideration received by Borrower on account of or relating to the
distribution or exploitation of the Series, in a percentage equal to Lender’s
Commitment Amount divided by the Aggregate Commitment Amount.
 
 
3.6.2.2 Proceeds of Insurance.  Any insurance proceeds received by Borrower in
connection with the Series, in a percentage equal to Lender’s Commitment Amount
divided by the Aggregate Commitment Amount.


3.6.3 Application of Prepayments.  All prepayments made pursuant to this Section
3.6 shall be paid directly to Lender to be applied by Lender to the repayment of
the Obligations hereunder as set forth herein.


3.7  
Revenue Participation.  In consideration of providing the Loan as described
herein, Lender will also receive revenue participation interest in Borrower’s
participation in the Series, after the Loan is re-paid in full, including
interest





4. Collateral.  Borrower hereby pledges to Lender, in a percentage equal to
Lender’s Commitment Amount divided by the Aggregate Commitment Amount, all of
Borrower’s right, title and interest in and to revenues from the worldwide
distribution and exploitation of the Series, and to Borrower’s interest in any
insurance policies related to the production or distribution of the Series (the
“Collateral”) (to the extent any materials and/or rights in and to the Series or
any other Collateral are not yet in existence or not yet acquired, such
materials and rights are (to the extent applicable) hereby collaterally assigned
and conveyed to Lender by way of present assignment of future interests).


If on or before the Maturity Date or Extended Maturity Date, if such option is
exercised, Borrower does not repay the Loan in full, including interest, then
upon the request of Lender, Borrower shall promptly execute and deliver any
further documents, and take all further action reasonably necessary, to assign
to Lender, in a percentage equal to Lender’s Commitment Amount divided by the
Aggregate Commitment Amount, the Collateral to Lender, until such time as Loan
is repaid in full, including interest.  Upon such assignment of Collateral to
Lender, Borrower shall continue to manage the distribution and exploitation of
the Series, and Lender shall not interfere in any commitments, contractual or
otherwise, made by Borrower relating to the Series.  Furthermore, upon such
assignment of Collateral, Lender shall have no further recourse against
Borrower.
 
5. Accounting.  Borrower shall keep true, full and complete books and records of
all expenses and revenues related to the Series, which books and records shall
be in accordance with generally accepted accounting principles in the motion
picture industry.  Borrower shall account to Lender in a customary industry
manner on a quarterly basis, beginning in the quarter immediately after the
initial release of the Series, until the Loan is re-paid in full, including
interest.  All accountings hereunder shall be sent to Lender within thirty (30)
days of the end of the relevant accounting period, and shall be accompanied by
payments of any sums due to Lender thereunder.  Lender shall have customary
motion picture industry audit rights, at Lender’s expense, in connection with
the Series, to be exercised not more than once per calendar year during
reasonable business hours (and not to exceed thirty (30) days) to be conducted
by a certified public accountant and otherwise in accordance with custom and
practice in the industry and in a manner that will not frustrate Borrower’s
business.  Notwithstanding the foregoing, in the event such an audit reveals an
underpayment by Borrower to Lender of more than 5% of the amount payable, then
Borrower shall bear the reasonable costs of the outside auditor in connection
with such audit.
 
6. Representations and Warranties.  In order to induce Lender to enter into this
Agreement, Borrower agrees, represents and warrants to Lender as follows:


6.1.  Corporate Formation.  Borrower is a corporation in good standing duly
organized under the laws of Nevada.  Borrower has the corporate power and
authority to transact its business.


6.2.    Power and Authority.  Borrower has the power and authority to execute,
deliver and carry out the terms and provisions of this Agreement and to execute
and deliver the Note, and all other Loan Documents, and has taken all necessary
corporate action to authorize the execution and delivery of this Agreement, the
borrowing hereunder, and the execution and delivery of the Note and said other
documents, instruments, and agreements.


6.3.  No Conflict.  Neither the execution and delivery of this Agreement or any
other document, instrument or agreement to be executed pursuant hereto, nor the
consummation of the transactions herein contemplated, nor compliance with the
terms and provisions hereof or with the terms and provisions of the Note or any
other instrument, agreement or document to be executed hereunder will violate
any provision of law or of any applicable regulation, order or decree of any
court or governmental instrumentality or administrative body or agency, will
conflict or will be inconsistent with, or will result in any breach of, any of
the terms, covenants, conditions or provisions of any mortgage, indenture, deed
of trust, agreement or other instrument to which Borrower is a party or by which
it may be bound or to which it may be subject or will violate any provision of
the articles/certificate of incorporation/formation pursuant to which Borrower
was formed.


6.4.  Litigation.  There are no actions, suits or proceedings pending or, to the
best of Borrower’s knowledge, threatened, against or affecting Borrower before
any court or governmental or administrative body or agency.  Borrower is not in
default under any applicable statute, rule, order or regulation of any
governmental authority, bureau or agency having jurisdiction over it.


 
4

--------------------------------------------------------------------------------

 
6.5.  Legal, Valid and Binding Obligations.  This Agreement, the Note, and each
other Loan Document and Related Transactions Document to which Borrower is a
party, when executed and delivered pursuant hereto, will constitute legal, valid
and binding obligations of Borrower, enforceable against Borrower in accordance
with the respective terms hereof and thereof subject, as to enforcement only, to
bankruptcy, insolvency, moratorium or similar laws then in effect affecting the
rights of creditors generally and general equitable principles.


6.6.    No Consents.  In connection with the execution, delivery, performance,
validity and enforceability of this Agreement, the Note, or any other Loan
Document, no consent of any Person, and no consent, license, approval,
authorization, registration or declaration with any governmental authority,
bureau or agency is required.
 
7. Affirmative Covenants.  Until the Termination Date, Borrower hereby covenants
and agrees as follows:


7.1.  Borrower (a) shall maintain, at all times and in accordance with generally
accepted accounting principles in the United States in the motion picture
industry, true, full and complete books and records showing the financial
transactions of Borrower with respect to the Series, and (b) shall permit Lender
(or its designee) to examine the same at Borrower’s place of business and during
reasonable business hours, at such time(s) as Lender (or its designee) may
request upon reasonable notice.


7.2.  Borrower shall promptly give written notice to Lender of all litigation,
arbitration, proceedings, controversies which in any way may adversely affect
Lender’s rights hereunder.


7.3.  Borrower shall, at all times hereunder, maintain its corporate existence
and shall supply, or cause to be supplied, all necessary services in connection
with the production, sale, distribution, exhibition and exploitation of the
Series.
 
8. Events of Default; Remedies on Default.


8.1           Each of the following specified events hereby constitutes and is
herein referred to individually as an “Event of Default”:


8.1.1  Borrower’s failure to make (or cause to be made) any payments to Lender
hereunder or under any other Loan Document or and Related Transaction Documents
when the same are due; or


8.1.2  Default in the due and timely observance or performance of any of the
Affirmative Covenants described in Section 7 above; or


8.1.3  Suspension by Borrower of its business operations; or


8.1.4  If Borrower should become insolvent, or file bankruptcy proceedings; or


8.1.5  Borrower experiences a Change of Control event.


8.2  At Lender’s option, upon the occurrence of any Event of Default, and at any
time thereafter if such Event of Default shall then be continuing:


8.2.1  Unless such Event of Default is as described in Section 8.1.1 and Section
8.1.2 above and, upon written notice by Lender, is cured within thirty (30) days
of Borrower’s receipt of such written notice by Lender, the Indebtedness may,
without presentment, demand, protest, or notice of any kind, all of which are
hereby expressly waived by Borrower, be forthwith declared due and payable, if
not otherwise then due and payable (anything herein or in the Note or other
agreement, contract, indenture, document or instrument contained to the contrary
notwithstanding) and the Maturity Date shall be accelerated accordingly and
Lender’s commitments hereunder shall be terminated.


8.2.2  Lender may pursue the remedies afforded to it hereunder or under any of
the documents executed in connection herewith, or any other remedy afforded to
it by law or equity, and Lender may, at its option, do and perform all other
acts and things necessary for the proper preservation and protection of its
rights hereunder.
 
 
5

--------------------------------------------------------------------------------

 
9.  Miscellaneous.


9.1.           Notices.  All notices, requests, demands or other communications
to the respective parties hereto shall be in writing addressed to the Lender or
Borrower, as the case may be, at their respective addresses shown opposite their
signatures hereto.


9.2.             Failure or Indulgence not Waiver.  Except as expressly provided
herein to the contrary, no failure of, nor any delay on the part of, the Lender
or Borrower in exercising any right, power or privilege hereunder, or under any
agreement, contract, indenture, document or instrument mentioned herein, shall
operate as a waiver thereof.


9.3.           Assignment.  This Agreement shall inure to the benefit of and
bind the parties and their respective successors and permitted assigns.  A
“permitted assignee” of Borrower is any entity in which William O’Dowd exercises
effective managerial control, or directly or indirectly beneficially owns at
least 51% of all classes of the equity interests.  A “permitted assignee” of
Lender is any Person who is (1) a Personal Representative of the assignor, (2) a
member of the assignor’s immediate family (i.e. spouse, child, brother, sister,
and lineal ascendant and/or descendant), or (3) a trust or partnership of which
all beneficiaries or partners, as applicable, are Person’s described either in
clause (1) or (2).  Except in the case of an assignment to a Personal
Representative, the assignor and assignee shall execute such documents and
instruments of conveyance and assumption as may be necessary or appropriate in
the opinion of Borrower to effect such assignment and to confirm the assignee’s
agreement to be bound by the provisions of this Agreement.


9.4.           Severability.  In case any one or more of the provisions hereof
should be invalid, illegal or unenforceable in any respect, such provision(s)
shall be curtailed and limited only to the extent necessary to bring it within
the legal requirements and the validity, legality and enforceability of the
remaining provisions contained herein shall not in any way be affected or
impaired thereby.


9.5.           Entire Agreement; Counterparts.  This Agreement, the Note and the
other Loan Documents shall constitute the entire agreement between the parties
hereto with respect to the Loan and shall supersede all other agreements written
or oral with respect thereto.  This Agreement may be executed in counterparts,
each of which shall be deemed an original and which together shall constitute
one and the same instrument.


9.6.            Governing Law; Jurisdiction; Dispute Resolution.  This Agreement
shall be governed by and construed in accordance with the laws of the State of
Florida, without giving effect to Florida conflict of law provisions or to
constructive presumptions favoring either party.  The parties to this Agreement
hereby irrevocably consent to, for the purposes of any proceeding arising out of
this Agreement, the exclusive jurisdiction of the courts of the State of Florida
and the United States District Court located in Miami-Dade County.  In the event
of a disagreement relating to the provisions or enforcement of this Agreement,
the parties agree to appoint a mutually acceptable private mediator prior to the
institution of any legal action.  Such mediation shall take place without
prejudice to either party’s position and nothing presented, stated, etc. in that
mediation shall be admissible as evidence in any subsequent legal proceeding.


9.7.           Jury Trial Waiver.  BORROWER AND LENDER EACH WAIVES THEIR
RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING OUT OF OR RELATED TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS, OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, IN ANY ACTION, PROCEEDING OR OTHER
LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR
ANY PARTICIPANT OR ASSIGNEE OF LENDER, WHETHER WITH RESPECT TO CONTRACT CLAIMS,
TORT CLAIMS, OR OTHERWISE.  BORROWER AND LENDER EACH AGREE THAT ANY SUCH CLAIM
OR CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY.  WITHOUT
LIMITING THE FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO
A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION,
COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE
THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR
ANY PROVISION HEREOF OR THEREOF.  THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS.


9.8.           Amendments.  No amendment or waiver of any provision of this
Agreement or any other Loan Document shall in any event be effective unless the
same shall be in writing and signed by both parties.


9.9.  Confidentiality.  Lender agrees to use all reasonable efforts to keep any
information relating to Borrower furnished to it by or on behalf of Borrower or
obtained by it pursuant hereto and the other Loan Documents confidential in
accordance with Lender’s, customary practices and agrees that it shall only use
such information in connection with the transactions contemplated by this
Agreement and not disclose any such information other than (a) to Lender’s,
employees, representatives and agents that are or are expected to be involved in
the evaluation of such information in connection with the transactions
contemplated by this Agreement and are advised of the confidential nature of
such information, (b) to the extent such information presently is or hereafter
becomes available to Lender on a non-confidential basis from a source other than
Borrower or an Affiliated Person of Borrower, (c) to the extent disclosure is
required by law, regulation or judicial order or requested or required by bank
regulators or auditors or (d) to prospective permitted assignees, and to their
respective legal or financial advisors, in each case, and to the extent such
prospective permitted assignees have been advised of the confidentiality
provisions of this Section 9.9.
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their respective duly authorized officers as of the date first
above written


[SIGNATURE PAGES FOLLOW]


 
6

--------------------------------------------------------------------------------

 
BORROWER SIGNATURE PAGE TO
LOAN AND SECURITY AGREEMENT




Dolphin Digital Media, Inc.




By:____________________________________
      Name: William O’Dowd IV
      Title: Chief Executive Officer




Address for Notice:


2151 LeJeune Road
Suite 150- Mezzanine
Coral Gables FL 33134


 
7

--------------------------------------------------------------------------------

 
 
 
LENDER SIGNATURE PAGE TO
LOAN AND SECURITY AGREEMENT




[Insert Name of Lender]




By:____________________________________
      Name:  [Individual Name]
      Title: [Title of Individual]




Address for Notice:


[Address of Lender]


 
8

--------------------------------------------------------------------------------

 
EXHIBIT A
BORROWING SCHEDULE



 
 
 
 
 
 
9

--------------------------------------------------------------------------------